By Judge T. J. Markow
The parties appeared, by counsel and by witnesses, for trial by the court on the issues joined, and evidence was presented and argument was beard.
The court finds that the plaintiff and defendant Grubb Steel entered a verbal contract whereby the defendant Grubb Steel was to supply to plaintiff a 100-ton Crawler crane and a crane operator for the purpose of driving pilings to support a bridge being built by die plaintiff. While the crane was moving a piling, its lead, and driver into position, die crane tipped over, causing damage to equipment, delays, and other damages.
Defendant Grubb Steel’s operator had plaintiff’s job superintendent sign a “Project Work Authorization* form on some of the days work was done and in particular die day of the accident. In the foms, defendant Grubb Steel attempts to deny any warranties to limit its liability to the rental fees charged and to make the employee the agent of die lessee (here the plaintiff). It now claims that diere is a defense to this claim. The corporate defendant, however, concedes that even if its liability were limited, the crane operada: would still be liable for his negligence to the full extent of any loss suffered by plaintiff.
This form was not the contract between the parties. The testimony was that this was die means of keeping a record of the time and the equipment and driver working on a particular day. The only evidence of the contract between the parties was that the terms were negotiated before die crane ever got to die *352site, that it was verbal, and that there was no mention of die terms printed on the form in die negotiations.
The Project Work Authorization form did not operate to absolve the corporate defendant of its liability for negligence of its employee, nor to limit its liability. It could have done both by having entered a contract, verbal or written, with these terms having been bargained for and agreed upon.
Having considered all of the evidence, the court finds that the crane fell because of die negligence of the crane operator and that die defendants are liable fiar all damages proximately caused to the plaintiff. The court finds those damages to be $58,000 plus interest from September 1,1996.
It is, therefore, ordered that die plaintiff, Ford Pile Foundations, Inc., shall have judgment against die defendants, W. O. Grubb Steel Erection, Inc., mid Oliver Wells, and each of them for $58,000, plus interest from September 1, 1996, until paid, all at the judgment rate, plus die plaintiff’s costs.